Citation Nr: 0117962	
Decision Date: 07/09/01    Archive Date: 07/16/01	

DOCKET NO.  00-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to the grant of permanency of the total rating 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active service from July 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

The impairment experienced by the veteran as a result of his 
PTSD is reasonably certain to continue throughout his life.  


CONCLUSION OF LAW

The veteran's PTSD is permanently and totally disabling.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. 
§ 3.340 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the veteran and his representative 
have been provided a statement of the case informing them of 
what is necessary to establish permanency of the veteran's 
service-connected PTSD.  They were also advised of the 
evidence that had been considered.  The veteran's 
representative has requested that the appeal be remanded so 
that an opinion may be obtained regarding the permanency of 
the total impairment attributed to the veteran's PTSD.  
However, in light of the Board's decision herein, a remand 
would not result in any additional benefit for the veteran.  
Therefore, the Board concludes that the VA has complied with 
the VCAA.  

The record reflects that the veteran's service-connected PTSD 
has been evaluated as 100 percent disabling from August 3, 
1993.

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The permanent loss or loss 
of use of both hands, or of both feet, or of one hand and one 
foot, or the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent and total 
disability.  Diseases and injuries of long-standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
and total disability rating may not be granted as a result of 
any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.

The report of a VA hospital discharge summary, relating to a 
period of hospitalization from July to September 1993, 
reflects that the veteran underwent psychotherapy of a four-
week duration of individual and group therapy.  He appeared 
to have benefited from the program but had reached his 
maximal hospital potential and was ready for discharge.  

The report of an October 1993 VA psychiatric examination 
reflects that the veteran met the criteria for a diagnosis of 
PTSD.  Private medical records reflect that the veteran 
received treatment for his PTSD during 1993 and 1994.  A 
November 1994 record reflects that the veteran was not 
sleeping at night, becoming more irritable, and experiencing 
hallucinations.

The report of a September 1997 VA psychiatric examination 
reflects that the veteran's sleep was impaired with recurrent 
dreams of combat.  The examiner indicated that the veteran 
was severely impaired in his ability to sustain gainful 
activity and the veteran's GAF was indicated to be 50.  The 
report of a May 1998 VA psychiatric examination reflects that 
the diagnosis continued to be PTSD and the veteran's GAF was 
continued as 50.  

The report of a January 2000 VA psychiatric examination 
reflects that the veteran's judgment to avoid common danger 
was inadequate, his abstracting ability was inadequate, and 
his insight was fair.  The examiner indicated that the 
veteran continued to experience impairment in relation to 
delusions and hallucinations and was impaired in all areas of 
normal functioning.  The diagnosis was PTSD and his GAF was 
indicated to be 30.  The Diagnostic and Statistical Manual 
for Mental Disorders, 4th Edition (DSM-IV) reflects that a 
GAF from 21 to 30 reflects that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  A GAF of 41 to 50 reflects 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF of 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

The record reflects that the veteran has been unemployed 
since 1993.  There is no competent medical evidence of record 
indicating that the veteran's PTSD has improved, even with 
consideration of treatment he has received.  Rather, the 
competent medical evidence reflects that the veteran's PTSD 
has continued to increase in severity, with the most recent 
examination report indicating his symptoms related to his 
PTSD are at their most severe level.  In the absence of any 
competent medical evidence indicating that the veteran has 
experienced improvement in symptoms related to his PTSD, the 
length of time that the veteran has been unemployable as a 
result of his PTSD, as well as competent medical evidence 
indicating that the severity of his PTSD has increased, even 
though he did receive treatment at times, the Board concludes 
that the evidence is in equipoise with respect to whether the 
probability of permanent improvement of the totally disabling 
PTSD symptoms under treatment is remote.  In resolving all 
doubt in the veteran's behalf, a finding of permanency of the 
total evaluation assigned for PTSD is warranted.  38 C.F.R. 
§ 3.340.



ORDER

A finding of permanency of the total evaluation assigned for 
PTSD is granted.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

